Exhibit 10.3
Execution Version




THIRD SUPPLEMENTAL INDENTURE
The Third Supplemental Indenture, dated as of April 3, 2020 (this “Third
Supplemental Indenture”), among EDGEWELL PERSONAL CARE COMPANY (formerly known
as Energizer Holdings, Inc.) (the “Company”), a corporation organized and
existing under the laws of the State of Missouri, and THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., a national banking corporation, as trustee (the
“Trustee”), JACK BLACK, L.L.C., a Delaware limited liability company (“Jack
Black”), EDGEWELL PERSONAL CARE TAIWAN LTD., a Delaware corporation (“Edgewell
Taiwan”) and EDGEWELL PERSONAL CARE MIDDLE EAST, INC., a Delaware corporation
(together with Jack Black and Edgewell Taiwan, the “New Guarantors”) and each of
the other Guarantors party hereto.
RECITALS:
WHEREAS, the Company, certain Subsidiaries of the Company party thereto and the
Trustee are parties to the Indenture, dated as of May 19, 2011 (the “Base
Indenture” and, as amended, supplemented and otherwise modified on or prior to
the date hereof, including by this Third Supplemental Indenture, the
“Indenture”), relating to the issuance from time to time by the Company of Debt
Securities;
WHEREAS, the Company has issued (a) pursuant to the First Supplemental
Indenture, dated as of May 19, 2011 (“Supplemental Indenture No. 1”), relating
to the Base Indenture its 4.700% Senior Notes due 2021 (the “2021 Senior Notes”)
and (b) pursuant to the Second Supplemental Indenture, dated as of May 19, 2011
(“Supplemental Indenture No. 2”, and together with Supplemental Indenture No. 1,
the “Existing Supplemental Indentures”), relating to the Base Indenture its
4.700% Senior Notes due 2022 (the “2022 Senior Notes”, and together with the
2021 Senior Notes, the “Existing Notes”);
WHEREAS, Section 5.01 of each Existing Supplemental Indenture provides that all
of the Company’s existing and future Subsidiaries that are guarantors under any
of the Company’s credit agreements shall unconditionally guarantee all
obligations in respect of the Existing Notes for so long as they remain
guarantors under such other indebtedness;
WHEREAS, each New Guarantor is becoming a guarantor under the Company’s credit
agreement;
WHEREAS, Section 17.3 of the Base Indenture provides that in order to evidence a
Guarantee, a Guarantor shall execute a Guarantee and a supplemental indenture
providing for such Guarantee;
WHEREAS, Section 11.1(5) of the Base Indenture provides that the Company, the
Guarantors and the Trustee may enter into a supplemental indenture to provide
for Guarantees of the Debt Securities of any series; and
        



--------------------------------------------------------------------------------



WHEREAS, all conditions and requirements of the Indenture necessary to make this
Third Supplemental Indenture a valid, binding and legal instrument in accordance
with its terms have been performed and fulfilled by the parties hereto.
NOW THEREFORE, for and in consideration of the premises and other good and
valuable consideration, receipt of which is hereby acknowledged by the parties
hereto, the Company, the New Guarantors, the other Guarantors party hereto and
the Trustee agree as follows:
ARTICLE I

NEW GUARANTEES
Section 1.01 Guarantee.
Each New Guarantor hereby agrees to jointly and severally, unconditionally
guarantee (i) the due and punctual payment of the principal of, premium, if any,
and interest on the Existing Notes, whether at maturity, by acceleration or
otherwise, the due and punctual payment of interest on the overdue principal of,
premium, if any, and interest, if any, on the Existing Notes, to the extent
lawful, and the due and punctual performance of all other obligations of the
Company to the Holders of Existing Notes or the Trustee all in accordance with
the terms set forth in Article XVII of the Base Indenture and (ii) in case of
any extension of time of payment or renewal of any Existing Notes or any of such
other obligations, that the same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise.
The obligations of each New Guarantor to the Holders of Existing Notes and to
the Trustee pursuant to the Guarantee described herein and evidenced by the
Indenture are expressly set forth in Article XVII of the Base Indenture and
reference is hereby made to such Indenture for the terms of such Guarantee.
ARTICLE II

MISCELLANEOUS
Section 2.01 Capitalized Terms. For purposes of this Third Supplemental
Indenture:
2

--------------------------------------------------------------------------------



(a) Capitalized terms used herein without definition shall have the meanings
assigned to them in the Base Indenture;
(b) All references to Articles and Sections, unless otherwise specified, refer
to the corresponding Articles and Sections of the Base Indenture; and
(c) The terms “herein,” hereof,” “hereunder” and other words of similar import
refer to this Third Supplemental Indenture.
Section 2.02 Trustee Not Responsible for Recitals. The recitals contained herein
shall be taken as the statements of the Company, and the Trustee assumes no
responsibility for their correctness.
Section 2.03 Counterparts. This Third Supplemental Indenture may be executed in
multiple counterparts, by manual or electronic signature, each of which shall be
regarded for all purposes as an original and all of which shall constitute but
one and the same instrument.
Section 2.04 Governing Law. This Third Supplemental Indenture shall be governed
by and construed in accordance with, the internal laws of the State of New York,
without giving effect to its principles of conflicts of laws.
Section 2.05 Conflict with Trust Indenture Act. If any provision hereof limits,
qualifies or conflicts with the duties imposed on any person by the provisions
of Sections 310 to 317, inclusive, of the Trust Indenture Act, the duties
imposed by the Trust Indenture Act shall control. If any provision hereof
limits, qualifies or conflicts with any provision of the Trust Indenture Act
which is automatically deemed to be included in this Third Supplemental
Indenture by any of the provisions of the Trust Indenture Act, such provision of
the Trust Indenture Act shall control. If any provision of this Third
Supplemental Indenture modifies or excludes any provision of the Trust Indenture
Act which may be so modified or excluded, the former provision shall be deemed
to apply to this Third Supplemental Indenture as so modified or excluded.
[Signature Page Follows]


3

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have caused this Third
Supplemental Indenture to be duly executed as of the date first above written.


EDGEWELL PERSONAL CARE COMPANY
By:/s/ Rod R. LittleName: Rod R. LittleTitle: President and Chief Executive
Officer



[Signature Page to Third Supplemental Indenture]

--------------------------------------------------------------------------------



NEW GUARANTORS:
EDGEWELL PERSONAL CARE MIDDLE EAST, INC.
JACK BLACK, L.L.C.
By:/s/ Rod R. LittleName: Rod R. LittleTitle: President



EDGEWELL PERSONAL CARE TAIWAN LTD.
By:/s/ Eric OriotName: Eric OriotTitle: President







[Signature Page to Third Supplemental Indenture]



--------------------------------------------------------------------------------



EXISTING GUARANTORS:


EDGEWELL PERSONAL CARE BRANDS, LLC (F/K/A EDGEWELL PERSONAL CASE BRANDS, LLC)
EDGEWELL PERSONAL CARE, LLC (F/K/A ENERGIZER PERSONAL CARE, LLC)
PLAYTEX MANUFACTURING, INC.
PLAYTEX PRODUCTS, LLC
SUN PHARMACEUTICALS, LLC
TANNING RESEARCH LABORATORIES, LLC
By:/s/ Rod R. LittleName: Rod R. LittleTitle: President





SCHICK MANUFACTURING, INC.
By:/s/ John HillName: John HillTitle: President





[Signature Page to Third Supplemental Indenture]



--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., AS TRUSTEE



By:/s/ Manjari PurkayasthaName: Manjari PurkayasthaTitle: Vice President



[Signature Page to Third Supplemental Indenture]

